DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 7/29/2022.
Claims 1, 4, and 8-10 are amended.
Claims 1-14 are currently pending and have been examined. 
This action is made FINAL.
Response to Arguments
The Amendment filed 7/29/2022 has been entered. Applicant’s amendments to the Specification and Drawings have overcome each and every objection and 112(a) and 112(b) rejection set forth in the Non-Final Office Action mailed 4/29/2022.
Applicant's argument, see page 8, with respect to One not performing a “minimization” process or necessarily minimizing a maximum deviation of tool orientation over a modified path that avoids a singularity has been fully considered but is not persuasive. The examiner originally cited “Subsequently, from among the plurality of calculated candidates at the next interpolated point, the main controller 11 selects a candidate having the smallest variation of a particular component (one or two of the torch inclination angle Rx, the torch forward tilting angle Ry, and the torch rotation angle Rz) having a large weight for reduction obtained in step S215 (step S216)” (See at least [0115]). The process described by One would avoid the excessive speed caused by passing through a singularity by selecting a new calculated temporary angle of a particular joint with the smallest variation from its original unmodified angle. The process of selecting the angle with the smallest variation is a minimization process and is equivalent to minimizing a maximum deviation of tool orientation over a modified path. Accordingly, it is maintained that One discloses according to a minimization of a maximum deviation of a tool orientation of the modified path portion from a tool orientation of the unmodified path portion. 
Additionally, the applicant points out that One performs this method in an ad hoc manner without considering future effects and argues that there is no reason to think a minimization over the entire modified path will occur. This argument is persuasive and the 103 rejection in view of One and Murata is withdrawn for amended claim 1. However, upon further search and consideration a new rejection is made in view of One, Dupuis, and Murata.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over One (US 20130338827 A1) in view of Murata (US 20030192758 A1) and Dupuis (US 20200338733 A1).

Regarding Claim 1,
One teaches
A robot control system for a multi-axis robot having multiple links including an end link defining a tool position, the links movable with respect to each other at joints defining axes (“The present invention relates to a control unit, a control method, and a control program of an articulated robot and, in particular, to a technology for maintaining the speeds of drive shafts of wrist axes within an allowable range while maintaining the attitude of the wrist if the speeds of the drive shafts exceed the allowable range.” [0001]; “The manipulator body 30 includes a second articulated drive system having a J1 axis 31, a J2 axis 32, and a J3 axis 33, a first articulated drive system having a J4 axis 34, a J5 axis 35, and a J6 axis 36, and an end effector 39” [0067]; Also see at least figs. 23 and 25)
and having  (“actuators of the drive shafts in the manipulator body” [0084]), 
the joints and links configured so as to present at least one singularity (“Note that when the end effector 39 is moved at a constant speed and if the J5 axis 35 of the first articulated drive system passes through the vicinity of 0.degree. (a singularity), the speed of the J4 axis 34 or the J6 axis 36 may exceed a predetermined allowable range.” see at least [0077]), 
the controller comprising: an electronic circuit communicating with the actuators (“an instruction from the main controller 11 and outputs the angles to actuators of the drive shafts in the manipulator body” [0084]; Also see at least fig. 1): 
(a) receive path instructions defining a path of desired changes in tool orientation along with desired positional velocity occurring along this path (“In widely used control of the manipulator body 30, as described below, a teaching step (step S11) is performed in order to teach an operation trajectory to the main controller 11. … Furthermore, by moving the end effector 39 of the manipulator body 30 at a predetermined constant speed, the main controller 11 performs the operation of the end effector 39.” [0077]; Also see S11 in fig. 2); 
(b) identifying at least one unmodified path portion proximate to the singularity exceeding at least one joint movement rate limit at the desired positional velocity (“Note that when the end effector 39 is moved at a constant speed and if the J5 axis 35 of the first articulated drive system passes through the vicinity of 0.degree. (a singularity), the speed of the J4 axis 34 or the J6 axis 36 may exceed a predetermined allowable range. Thus, in addition to the above-described steps required for widely used control of a manipulator body 30, the control of the articulated robot X according to the present embodiment includes a step of determining whether the speed of at least one of the J4 axis 34 and the J6 axis 36 of the first articulated drive system exceeds the allowable range” [0077-0078]; See the original path in figs. 8a-b); 
(c) identifying a modified path portion providing the desired velocity and the desired tool position without exceeding the at least one joint movement rate limit of (b) (“if the speed reduction process is required (YES in step S13), recalculating and restoring the angle of each of the drive shafts in order to operate the manipulator body 30 at an interpolated point in an operation trajectory that avoids a singularity (step S20). In this manner, the manipulator body 30 can be operated from the position and attitude at the current interpolated point to the recalculated position and attitude at the next interpolated point while avoiding a singularity.” [0077]; “If it is determined that the speed reduction process is necessary or the speed reduction process is currently being performed (YES in step S13), the main controller 11 recalculates the angle of one or both of the J4 axis 34 and the J6 axis 36 so that the speed or the acceleration is within the allowable range by reducing an amount of reduction in one or two of the components of the attitude data of the end effector 39 at the next interpolated point calculated in step S12 without changing the moving speed of the end effector 39.” [0083]; See the exception path in figs. 8a-b) according to a minimization of a maximum deviation of a tool orientation of the modified path portion from a tool orientation of the unmodified path portion (“Subsequently, from among the plurality of calculated candidates at the next interpolated point, the main controller 11 selects a candidate having the smallest variation of a particular component (one or two of the torch inclination angle Rx, the torch forward tilting angle Ry, and the torch rotation angle Rz) having a large weight for reduction obtained in step S215 (step S216).” [0115]; Also see at least [0099], [0117], and Fig. 5.).

One does not explicitly teach
and having sensors … for movement of the joints about the axes by the actuators according to the sensors subject to joint movement rate limits
the controller comprising: an electronic circuit communicating with the … sensors at each joint
a minimization of a maximum deviation of a tool orientation of the modified path portion from a tool orientation of the unmodified path portion taken over the entirety of the modified path portion.
However, Murata teaches
“a position of the robot arm is detected by a position detector and an actual movement speed of the arm is calculated from change amounts of a movement position and elapsed time and this actual movement speed is compared with an allowable movement speed” [0019]; “Numeral 11 is a motor for driving an arm or a post of the robot, and numeral 12 is a position detector which is provided in a shaft of the motor 11 and detects an attitude position of the arm.” [0047]; Also see fig. 2
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of One to further include the teachings of Murata to monitor joint speeds to keep the robot operating safely (“As described above, in the case of performing the brake unlocking processing, the movement speed of the arm is limited to the allowable movement speed and the arm does not move at high speed, so that a robot with high safety can be obtained.” See at least [0067]).	

Murata also does not explicitly teach
a minimization of a maximum deviation of a tool orientation of the modified path portion from a tool orientation of the unmodified path portion taken over the entirety of the modified path portion.
However, Dupuis teaches
“In some implementations, the server system 104 seeks to generate a path that minimizes the amount of deviation from the initial path 112” [0065]; “For example, as the server system 104 bends the initial path 112 due to the force vectors, an amount of tension or resistance to further deformation is created. The effect of this tension or resistance is to limit the amount that the adjusted path deviates from the initial path 112.” [0068]; Also see at least fig. 1 (provided below) showing modified path 136 in which deviation is minimized over the entire path portion from start to end.

    PNG
    media_image1.png
    586
    404
    media_image1.png
    Greyscale
; Examiner Interpretation: The deviation of the modified path is minimized for the entirety of the modified path portion.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of One and Murata to further include the teachings of Dupuis to include the concept of modifying a path to avoid certain locations while minimizing deviation from the original desired path extending between a start and end point so as to maintain a desirable trajectory and prevent excessive path lengthening (“elastic path planning can be used to improve a candidate path of movement that extends from a starting point to a destination.” See at least [0004]; “In general, the elastic path planning technique resists deviation from the initial path to some extent, so that the more a path is displaced the greater the magnitude of forces are less the path is displaced in response to further forces. … The effect is that the bending a path results in a counteracting force, analogous to the tension created by stretching an elastic material, that increases resistance to further deformation and in particular increases lengthening of the path.” [0067]; “maintaining a similar trajectory to the trajectory of the initial path.” [0089]).

Regarding Claim 2,
Modified One teaches
The robot control system of claim 1 
One further teaches
wherein the modified path does not intersect the singularity (“the main controller 11 selects the solution in which the sign of the angle of the J5 axis 35 of the first articulated drive system is the same as the sign of the J5 axis 35 at the taught work start point of the end effector 39. In this manner, the angle of the J5 axis 35 does not pass through an angle of 0.degree. and, thus, passage through a singularity can be avoided. Note that if the main controller 11 performs the speed reduction process (described below), the main controller 11 calculates, in addition to the angles of the J1 axis 31 to the J6 axis 36 at the interpolated point in the path that passes through the singularity, the angles of the J1 axis 31 to the J6 axis 36 at an interpolated point in the path that does not pass through the singularity and stores the angles in the storage unit 12. Thus, the stored angles are used for comparison performed in a return process described below (step S310 in FIG. 5 and a flowchart in FIG. 6).” [0090-0091]).

Regarding Claim 4,
Modified One teaches
The robot control system of claim 1 
One further teaches
wherein step (c) identifies alternative modified path portions providing the desired velocity and the desired tool position without exceeding the at least one joint movement rate limit of (b) (“the main controller 11 calculates, on the basis of the angle of the J6 axis 36 at the current interpolated point, a plurality of candidates of the angle of the J6 axis 36 that follow the angle at the next interpolated point calculated in step S12 and that allow the speed of the J6 axis 36 at the next interpolated point to be within the allowable range (step S211).” See at least [0104]);
a minimization of a maximum deviation of a tool orientation of the modified path portion from a tool orientation of the unmodified path portion (“Subsequently, from among the plurality of calculated candidates at the next interpolated point, the main controller 11 selects a candidate having the smallest variation of a particular component (one or two of the torch inclination angle Rx, the torch forward tilting angle Ry, and the torch rotation angle Rz) having a large weight for reduction obtained in step S215 (step S216).” [0115]; Also see at least [0099], [0117], and Fig. 5.)

One teaches the concept of identifying alternative modified path portions and the concept of a minimization of maximum deviation of a tool orientation (see above). Though, One applies the minimization technique to identify one modified path portion rather than multiple alternative modified path portions and therefore does not explicitly teach
wherein step (c) identifies alternative modified path portions … according to a minimization of a maximum deviation of a tool orientation of the modified path portion from a tool orientation of the unmodified path portion
and further including the step of receiving path instructions describing at least one region where path rerouting is prohibited 
and wherein step (c) identifies the modified path portion to minimize the deviation among the alternative modified paths not including the at least one region.
However, Dupuis teaches
identifying alternative modified path portions according to a minimization of a deviation of a tool (“the path evaluation module 306 that generates candidate paths” [0091]; “the path evaluation module 212 generates planned path data by generating a candidate path for the robot, bending the candidate path for the robot around the force vectors corresponding to the detected objects, and maintaining a similar trajectory to the trajectory of the initial path. As described with respect to FIG. 1, in response to generating the force vectors of the detected obstacles, the path evaluation module 212 deforms or bends the initial path 112 (based on its elasticity) to avoid the force vectors while minimizing the amount of deviation from the initial path.” [0089])
and further including the step of receiving path instructions describing at least one region where path rerouting is prohibited (“The system 100 determines a path 138 for robot 110 to travel from a starting location to an ending location while avoiding obstacles in the vicinity the path. An “obstacle,” as used herein refers broadly to an external constraint on movement of a robot. These external constraints include but are not limited to physical barriers (e.g., objects blocking movement or that could cause a physical collision). Other obstacles can be represent time-varying collision risks or even intangible constraints, such as a need to avoid areas where other robots or objects will travel, areas of high traffic, and areas avoided due to preferences or safety considerations.” See at least [0045]; “The robot 110 processes the received sensor data of the environment 120 to generate characteristics of the obstacles found in the environment. For example, as illustrated in system 100 in environment 120, after the robot 110 has captured sensor data of the obstacles (e.g., obstacles 116, 117, and 118), the robot 110 processes the sensor data to identify characteristics of the environment 120. The robot 110 generates obstacle data 122 from the characteristics of the sensor data. The obstacle data 122 may include a representation of the location, color, size, contour, depth, shape, texture data, and other data of the obstacles 116, 117, and 118, as noted from the sensors.” [0052])
and wherein step (c) identifies the modified path portion to minimize the deviation among the alternative modified paths not including the at least one region. (“The path 138 shown in illustration 146 is generated based on avoiding the force vectors corresponding to the obstacle 116, force vectors corresponding to the obstacle 118, force vectors from the swept motion volume of the robot 117, and minimizing a deviation from the initial path 112.” See at least [0080]; “As described with respect to FIG. 1, in response to generating the force vectors of the detected obstacles, the path evaluation module 212 deforms or bends the initial path 112 (based on its elasticity) to avoid the force vectors while minimizing the amount of deviation from the initial path. For example, the bending and/or deforming is performed in a direction opposite to the direction produced by the force vectors so as to avoid the robot 200 intersecting with the obstacle(s).” [0089]; See bottom right of fig. 1 (provided below), where the bending/deforming is applied to all the candidate modified paths to avoid the prohibited regions while minimizing deviation.

    PNG
    media_image2.png
    339
    403
    media_image2.png
    Greyscale
).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified One to further include the teachings of Dupuis to closely follow a desired path while avoiding obstacles for improved safety and minimizing deviation as to result in a more expected and desired outcome (See at least [0009], [0045], and [0080]).

Regarding Claim 5,
Modified One teaches
The robot control system of claim 1 
One further teaches
	Path portions (See the path portions in fig. 8B)

One does not explicitly teach
wherein step (c) further identifies a modified path 
However, Dupuis teaches
“The characteristics used for scoring can include the distance that a path deviates from the initial path 112, a number of turns found along the path, an overall distance of the path, a magnitude of the amplitudes of the turns, a length of time it takes for the robot to traverse the path, and a distance of the path to the force vectors. The smaller number of turns and the shorter the overall path distance of the path, the higher the score generated by the scoring engine 214, for example. Alternatively, if the deviation distance from the initial path is high or a magnitude of the amplitudes of the turns is high, the scoring engine 214 may generate a lower score, for example. The path evaluation module 212 can generate multiple paths (each different from one another) for a particular environment. The scoring engine 214 can generate scores for each path of the multiple paths. The robot 200 can select and move along the path with the highest score (e.g., the planned path). Additionally, the scoring engine 214 may compare each of the generated scores to thresholds to determine whether the corresponding path meets the desired criteria.” See at least [0090]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified One to further include the teachings of Dupuis to plan an efficient robot path that avoids certain locations (“The generated path 138 has at least met or exceeded the predetermined thresholds set by the server system 104 and consequently, enables robot 110 to traverse the planned path 138 and reach the destination in an efficient and minimalistic manner.” See at least [0080]).

Regarding Claim 6,
Modified One teaches
The robot control system of claim 1 
One further teaches
wherein step (c) further identifies a modified path portion that limits at least one of joint maximum acceleration and joint maximum velocity among joints of the multi-axis robot to at least one predetermined value (“If it is determined that the speed reduction process is necessary or the speed reduction process is currently being performed (YES in step S13), the main controller 11 recalculates the angle of one or both of the J4 axis 34 and the J6 axis 36 so that the speed or the acceleration is within the allowable range by reducing an amount of reduction in one or two of the components of the attitude data of the end effector 39 at the next interpolated point calculated in step S12 without changing the moving speed of the end effector 39.” [0083]).

Regarding Claim 12,
Modified One teaches
The robot control system of claim 1
One further teaches
wherein the three axis robot wrist provides a spherical roll-pitch-roll configuration (“The manipulator body 30 includes a second articulated drive system having a J1 axis 31, a J2 axis 32, and a J3 axis 33, a first articulated drive system having a J4 axis 34, a J5 axis 35, and a J6 axis 36, and an end effector 39. The second articulated drive system corresponds to a human arm, and the first articulated drive system corresponds to a human wrist.” [0067]; Fig. 1 shows the spherical roll pitch roll configuration with J4 axis 34, J5 axis 35, and J6 axis 36.

    PNG
    media_image3.png
    234
    267
    media_image3.png
    Greyscale
) 
and the singularity occurs when the two roll axes are collinear (“Note that when the end effector 39 is moved at a constant speed and if the J5 axis 35 of the first articulated drive system passes through the vicinity of 0.degree. (a singularity), the speed of the J4 axis 34 or the J6 axis 36 may exceed a predetermined allowable range.” [0077]); Examiner Interpretation: When J5 (axis 35) is at 0 degrees, J4 and J6 are collinear and there is a singularity.

Regarding Claim 14,
Modified One teaches
The robot control system of claim 1
One further teaches
further including a robot providing a total of six joints (The manipulator drawn in fig. 1 has 6 axes 31-36.).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over One (US 20130338827 A1) in view of Murata (US 20030192758 A1), Dupuis (US 20200338733 A1), and Snell (US 5590034 A).

Regarding Claim 3,
Modified One teaches
The robot control system of claim 1 
One does not explicitly teach
wherein the modified path intersects the singularity.
However, Snell teaches
	“The invention aims to provide a method of controlling a robot which holds a tool and which follows a definite path, such that the tool at or near the singularity continues to follow the path.” See at least Col. 2, line 66 to Col. 3, line 2.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified One to further include the teachings of Snell to maintain a robot tool’s position and orientation through a singularity (“The above method prevents the robot from stopping at the singularity, or from making considerable reconfigurations near the singularity. This is done at the expense of the position and orientation of the robot through the singularity. A disadvantage of this solution is that the robot cannot follow a given path through the singularity since the tool does not retain its position through the singularity.” See at least Col. 2, lines 55-61).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over One (US 20130338827 A1) in view of Murata (US 20030192758 A1), Dupuis (US 20200338733 A1), and Inazumi (US 20190279354 A1).

Regarding Claim 7,
Modified One teaches
The robot control system of claim 6
One further teaches
	Path portions (See the path portions in fig. 8B)

One does not explicitly teach
wherein step (c) further identifies a modified path portion according to a predetermined lower limit of a length of the modified path 
However, Inazumi teaches
	“the selection part 65 selects a route candidate in which a route length is equal to or less than a threshold among a plurality of route candidates” [0169]; Examiner Interpretation: In accordance with the 112b rejection, the limitation is interpreted as using an upper limit rather than a lower limit of a length.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified One to further include the teachings of Inazumi to select a modified path based on a predetermined upper limit so that the path at minimum satisfies a path length minimization requirement while other evaluation criteria can be considered simultaneously (See at least [0039-0040], [0109]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over One (US 20130338827 A1) in view of Murata (US 20030192758 A1), Dupuis (US 20200338733 A1), and van der Meulen (US 20050111938 A1).

Regarding Claim 13,
Modified One teaches
The robot control system of claim 1
One does not explicitly teach
wherein the robot provides an offset wrist.
However, van der Meulen teaches
	“A link of the robotic arm proximal to the end effector may include an offset wrist” [0067]
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified One to further include the teachings of van der Meulen to provide a wrist offset for functional and structural benefits of a robotic arm (“The proposed design of the top arm does not require that there is a wrist offset, but a wrist offset may advantageously reduce the turn radius of the system, and allows for a better mechanical arm layout, so no interferences occur.” See at least [0183]).

Allowable Subject Matter
Claims 8-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The relevant prior art evaluated separately and in combination, do not disclose the entirety of the limitations of the independent claim 8 since the 3-axis virtual wrist as disclosed by the applicant is not taught. The closest prior art found is One (US 20130338827 A1) as it discloses a similar singularity avoidance method and Milenkovic (US 20120303318 A1) as it discusses virtual joints in a closed kinematic loop. Though, neither reference teach the 3-axis virtual wrist and do not disclose all of the claim limitations of claims 8-11 on their own or in combination with other relevant art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                 
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664